The judgment of the court was pronounced by
Rost, J.
The plaintiff instituted an hypothecary action against the defendant, a married woman, and joined her husband in the suit. The defendants having failed to appear, a judgment by default was entered against them. Subsequently the judgment by default was set aside, and Melite Anty alone filed an answer to the merits. Upon that issue the plaintiff went to trial without taking the necessary steps to have the wife authorized to contest the suit, and judgment was rendered in his favor. From this judgment the wife, assisted by her husband, has appealed, and prays that it may be reversed, on the ground that she was not authorised to appear in court. Art., 123 of the Civil Code provides that, the wife cannot appear in court without the authority of her husband. The separate answer of the defendant in this case was an unauthorized appearance in 'court, and the judgment must be reversed. Under circumstances nearly similar, the late Supreme Court remanded the case of Keys and others v. Nettles, 12 La. p. 381, for further proceedings; and we are of opinion that the ends of justice will be best answered, by making a similar disposition of the present case.
The judgment is therefore reversed, and this case remanded for further proceedings, the plaintiff and appellee paying the costs of this appeal.